UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-1211


EVELYNE; NICKY JANTO,

                Petitioners,

           v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Argued:   January 26, 2011                   Decided:      March 29, 2011


Before TRAXLER,   Chief   Judge,    and   NIEMEYER   and    AGEE,   Circuit
Judges.


Petition for review denied by unpublished opinion.      Judge
Niemeyer wrote the opinion, in which Chief Judge Traxler and
Judge Agee joined.


ARGUED:     Arnedo Silvano Valera, LAW OFFICES OF VALERA &
ASSOCIATES, Fairfax, Virginia, for Petitioners.        Terri Jane
Scadron, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.     ON BRIEF:     Tony West, Assistant Attorney
General, Civil Division, Anthony Wray Norwood, Senior Litigation
Counsel,   Office  of   Immigration   Litigation,  UNITED   STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
NIEMEYER, Circuit Judge:

     Evelyne (Soehardjo) * filed an application for asylum and

related    relief       based    on     past   persecution         in   Indonesia.          Her

husband,    Nicky        Janto,       filed        a   similar      application        as     a

derivative beneficiary of Evelyne.                      Both Evelyne and Janto are

citizens      of     Indonesia,           ethnic        Chinese,         and     practicing

Christians.

     Finding        fundamentally             changed      country        conditions         in

Indonesia, the Board of Immigration Appeals (“BIA”) denied their

applications,       and    Evelyne       and       Janto   filed    this       petition     for

review.

     Because       we     cannot        conclude       from   the       record    that      the

evidence    would       compel     us    to    conclude       otherwise,        see   INS    v.

Elias-Zacarias, 502 U.S. 478, 483-84 (1992), we affirm the BIA

and deny the petition for review.




     *
       Evelyne used her first name as her only name on her
Indonesian passport.    She also used only Evelyne in her
application for asylum, even though she signed her name,
“Jantoevelyne.”   The record shows, however, that earlier she
included her father’s surname Soehardjo, as appears on her
certificate of baptism in 1998 and her certificate of marriage
in 2000.     We will, however, follow the practice of the
Department of Homeland Security in using only the name
“Evelyne.”


                                               2
                                          I

     Evelyne      and    Nicky    Janto       are   natives   and   citizens   of

Indonesia, who married in 2000.                 They are ethnic Chinese and

practicing Catholics.

     The parties agree that Evelyne suffered past persecution

based on her religion and ethnicity in 1998 and again in 2001.

Specifically, on May 14, 1998, Evelyne was driving her car in

Jakarta when she was approached by a large group of people.

About 10 of the group began banging on her car with sticks and

stones and calling her derogatory terms used to describe Chinese

girls and non-Muslims.           Eventually the attackers broke her car

window, opened her car door, and dragged her into the street.

She was stripped naked, beaten, and groped, and her purse and

other belongings were stolen.             Evelyne saw a police officer on

the street, but he did not hear her screams for help.                    Evelyne

eventually fainted.        When she regained consciousness, she found

herself in a hospital, where she remained for 10 days.                       After

this incident, Evelyne resigned as a manager at a securities

firm,   because    she   was     afraid   to    leave   the   house,   and   began

working informally in her mother’s store, which was located near

her home.

     In January 2001, after Evelyne and Janto were married, they

hosted a Bible study in their home, which three other couples

attended.   During the Bible study, a group of Muslims broke into

                                          3
the house, beat the four men present with sticks, and dragged

the women to the back of the house.                         Evelyne’s shirt was torn

off and her breasts grabbed.                   One of the other women was close

to being raped.          The intruders also destroyed the furniture and

stomped on the Bibles.               Their activities were halted only when a

Muslim cleric entered the house and told the intruders to stop.

After they did so, the cleric told the couples that this was a

“warning” and “if you still do something like this again, if you

do   this    gathering         again,    I     cannot       guarantee      your    safety.”

Evelyne     had   called       the    police       during    the   intrusion,       and      two

policemen eventually arrived and questioned everyone, but wrote

nothing down.           They said they would send someone back to the

house   to   prepare       a    formal       report,    but    no    one       came.      When

Evelyne’s family later asked the police about the report, they

were told there was no record of the incident.

     Following       the       January    2001       incident,      Evelyne       and   Janto

decided to leave Indonesia.                  They applied for tourist visas to

come to the United States, fearing that their visa applications

would be denied if they disclosed their intent not to return to

Indonesia.        They were admitted to the United States on May 13,

2001, on non-immigrant visas, which authorized a six-month stay.

     In May 2002, Evelyne filed an asylum application with the

Immigration       and    Naturalization            Service,     listing        Janto    as    a

derivative        beneficiary,           and        Janto     filed        a      derivative

                                               4
application.           The Immigration and Naturalization Service denied

both     applications          and       referred        Evelyne     and     Janto     to    the

Immigration Court for removal proceedings.                             The Department of

Homeland        Security,           which       succeeded       the        Immigration       and

Naturalization Service, served Evelyne and                            Janto with notices

to    appear,    charging        them       with       removability    under    8     U.S.C.   §

1227(a)(1)(B), as persons overstaying their non-immigrant visas.

       Appearing        before      an    immigration        judge     in    December       2003,

Evelyne and Janto conceded their removability but renewed their

request for asylum.              They also requested withholding of removal

and     relief     under        the       Convention         Against        Torture.         The

immigration       judge       found       the      application       for    asylum     timely;

determined that Evelyne was a credible witness; and concluded

that Evelyne established a “viable claim of past persecution on

account of religion in Indonesia.”                        To rebut the presumption of

a well-founded fear of future persecution that attaches in that

circumstance, the Department of Homeland Security provided the

immigration        judge        with        documentary         evidence        of     country

conditions in Indonesia, which included the U.S. Department of

State     2006     Country          Report      on      Human   Rights       Practices       for

Indonesia, and the 2006 International Religious Freedom Report

for     Indonesia.            The    Religious           Freedom    Report     stated       that

although         the      government            sometimes          tolerated         religious

discrimination          and    the    abuse        of    religious    groups     by    private

                                                   5
actors during the reporting period, government officials also

worked with Muslim and Christian community leaders to diffuse

tensions in conflict areas.                   The government also prosecuted more

than 52 terrorists and religious extremists during the course of

that year.        Both the Country Conditions Report and the Religious

Freedom     Report      referred     to       sporadic            incidents        of    religiously

motivated violence in Indonesia, but neither report described

any incidents in the Jakarta area, where Evelyne and Janto had

lived.      The    reports       gave     a    mixed          picture       of     abuses      against

Christians        in    Indonesia       as         a        whole,      suggesting           that   the

situation had improved from prior years but indicating that some

abuse, especially by private actors, had continued.

      Relying on this evidence, the immigration judge found that

the   Department        of     Homeland       Security            had   proved      fundamentally

changed     country          conditions       in       Indonesia,           such    that       Evelyne

lacked a well-founded fear of future persecution.                                            The judge

also found that Evelyne had not introduced other evidence that

would     support        a    well-founded                 fear    of      future       persecution.

Therefore,     the      judge     denied       the          application       for       asylum,     the

request     for    withholding          of     removal,              and     relief      under      the

Convention Against Torture.

      The    BIA       affirmed,    concluding,               on     the    basis       of    its   own

analysis,     that      Evelyne     lacked             a    well-founded         fear     of    future

persecution due to fundamentally changed country conditions.                                        In

                                                   6
analyzing the evidence of country conditions in Indonesia, the

BIA found evidence of ongoing discrimination against Indonesians

of Chinese ethnicity but concluded that such discrimination did

not rise to the level of persecution.              It noted that the 2006

State Department Country Reports indicated “improvements in the

relations between religions.”          The BIA also concluded that many

of the documents that had been presented by Evelyne did not

describe current conditions and that the more recent evidence

did “not establish that there [was] ongoing widespread harm to

ethnic Chinese Christians in Indonesia.”            The BIA also found no

“pattern    or   practice”    of    persecution    of   ethnic    Chinese   in

Indonesia, especially because “the government does not condone

or support persecution of its ethnic Chinese citizens.”

     In    addition,   the    BIA   denied    discretionary      humanitarian

relief, stating that the acts perpetrated against Evelyne were

“not so severe as to warrant a grant of asylum in the exercise

of discretion.”

     Finally,    because     Evelyne   had   not   established    eligibility

for asylum, the BIA held that Evelyne had not satisfied the

higher “clear probability” standard for withholding of removal

or the “more likely than not” standard for relief under the

Convention Against Torture.

     Evelyne and Janto filed this petition for review of the

BIA’s decision.

                                       7
                                               II

       The Attorney General may grant asylum to a person unwilling

or     unable    to     return      to     her       native         country       “because        of

persecution or a well-founded fear of persecution on account of

race, religion, nationality, membership in a particular social

group,    or    political      opinion.”             8   U.S.C.      §    1101(a)(42)(A);         8

U.S.C. § 1158(b); see also Naizgi v. Gonzales, 455 F.3d 484, 486

(4th    Cir.    2006).         If   an     applicant           for       asylum      shows   past

persecution,      she    receives        the    benefit        of    a    presumption        of   a

well-founded      fear    of     future        persecution.               This    presumption,

however, can be rebutted if the Department of Homeland Security

proves a fundamental change in conditions such that the fear is

no longer well-founded.              See 8 C.F.R. § 1208.13(b)(1); Naizgi,
455 F.3d at 488.

       We review a BIA decision based on a factual determination

for substantial evidence.                Dankam v. Gonzales, 495 F.3d 113, 119

(4th    Cir.    2007).         Under      this       standard,           the   BIA’s     factual

determinations “are conclusive unless any reasonable adjudicator

would be compelled to conclude to the contrary.”                                     8 U.S.C. §

1252(b)(4)(B).        Accordingly, we “must affirm a determination of

statutory       ineligibility        by        the       BIA    unless         the     ‘evidence

presented was so compelling that no reasonable factfinder could

fail to find’ eligibility for asylum.”                         Dankam, 495 F.3d at 119

(quoting INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992)).

                                               8
       Evelyne     and   Janto   argue    that    the    BIA   decision     was   not

supported by substantial evidence because “[n]o evidence ha[d]

been introduced . . . to categorically show that such simmering

and    pervasive    anti-Chinese    Christian         sentiment     has   dissipated

and the persecution and violence perpetrated against them will

no longer recur.”          They argue that the State Department reports

are “at most ambivalent,” observing that although the reports

show that “the Indonesian government has adopted some measures

to address the problem” of interreligious violence, they also

indicate    that     “violence    is     still    being    perpetrated      against

Chinese Christians,” and that the government is powerless to

prevent it.

       The Attorney General argues that the BIA’s decision was

supported by the substantial evidence of the State Department’s

2006 County Report and Religious Freedom Report for Indonesia,

which demonstrate a markedly different condition in Indonesia

from the time when Evelyne and Janto departed from the country

in 2001.     The Attorney General notes, “the report indicates that

‘[g]overnment       officials     worked       with     Muslim      and    Christian

community leaders to diffuse tensions in conflict areas’” and

that    although     the    government        sometimes    tolerated       religious

discrimination and abuse by private actors, it also vigorously

prosecuted    religious      terrorists.         In     addition,    the    Attorney

General points out that the incidents of religiously motivated

                                          9
violence were confined to specific regions in Indonesia that

were geographically removed from Jakarta, which is where Evelyne

and   Janto    lived.       He    concludes         that     “although      the     State

Department     evidence    does    not     portray         perfect    conditions       in

Indonesia, it is sufficient to permit a reasonable factfinder to

conclude that conditions, especially in the Jakarta area, have

changed    fundamentally     since     the      1998       riots,    and    since     the

January 2001 assault during [the] bible study session.”

      We agree with Evelyne and Janto that the record evidence

presented a picture of imperfect conditions in Indonesia, but we

also conclude that this weakness is not “so ‘compelling that no

reasonable     factfinder    could       fail       to     find’    eligibility       for

asylum.”      Dankam, 495 F.3d at 119 (quoting Elias-Zacarias, 502
U.S. at 484); but see Imelda v. U.S. Attorney General, 611 F.3d
724 (11th Cir. 2010).        We emphasize that we are not considering

the evidence in the first instance, but rather are reviewing the

BIA decision under a highly deferential standard, and under this

standard we are persuaded that the evidence would not compel any

reasonable factfinder to conclude that Evelyne and Janto were

eligible for asylum.

      We   note    particularly     that      the    State     Department         Reports

provided no       descriptions    of   religiously-motivated               violence    in

the Jakarta area and scant evidence of other problematic but

nonviolent religiously-motivated misconduct.                       Because the State

                                         10
Department       reports    are     required          by   law     to   be    “a    full     and

complete report” of human rights abuses, we can assume that they

provided an accurate depiction of the presence or absence of

such    abuses.      See    22    U.S.C.     §    2151n(d)         (stating        that   State

Department country reports shall provide “a full and complete

report”     of    “the     status    of    internationally              recognized        human

rights”     and,    “wherever        applicable,           violations         of    religious

freedom”).         The     absence    of     documented          religiously-motivated

violence in the Jakarta area is substantial evidence that such

violence no longer exists there, or at least is significantly

reduced from prior levels, and this evidence was sufficient to

support the BIA’s determination of fundamentally changed country

conditions.        We therefore affirm the BIA’s denial of the asylum

applications.


                                           III

        Evelyne    and   Janto    also     provide         other      bases   by     which    to

challenge the order of removal.                   First, they argue they should

be   eligible      for   asylum      based       on    a   pattern       or    practice       of

persecution       against       Chinese    Christians            in     Indonesia.           The

Country Conditions Report, however, as noted above, supports the

BIA’s    finding    of     no   pattern    or     practice         of   persecution,         and

therefore we affirm that finding, again under the deferential

standard of review.


                                           11
     Evelyne and Janto also argue that they should have been

granted     asylum    on    humanitarian      grounds.        See     8    C.F.R.     §

1208.13(b)(1)(i); Gonahasa v. INS, 181 F.3d 538, 544 (4th Cir.

1988).    But discretionary humanitarian relief is available only

in the “rare case where past persecution is so severe that it

would be inhumane to return the alien even in the absence of any

risk of future persecution.”           Naizgi, 455 F.3d at 487 (internal

quotation     marks     omitted).          Such    discretionary          relief     is

“designed for the case of the German Jews, the victims of the

Chinese     ‘Cultural       Revolution,’      survivors   of        the    Cambodian

genocide, and a few other such extreme cases.”                      Bucur v. INS,

109 F.3d 399 (7th Cir. 1997); see also Ngarurih v. Ashcroft, 371
F.3d 182, 190 (4th Cir. 2004).                 The persecution suffered by

Evelyne and Janto, while serious, did not involve the extreme

abuse for which discretionary humanitarian relief was designed.

Accordingly, we also affirm the BIA’s denial of humanitarian

relief.

    Third,        Evelyne    and   Janto     contend   that    they       should    be

eligible for withholding of removal under 8 U.S.C. § 1231(b)(3).

See also 8 C.F.R. § 1208.16(b).              Withholding of removal is only

available    to    refugees    who   “more    likely   than    not”       would    face

future persecution, which is a higher standard than the “well-

founded fear” standard for asylum.                See Camara v. Ashcroft, 378
F.3d 361, 367 (4th Cir. 2004).                Because we affirm the BIA’s

                                       12
conclusion that Evelyne and Janto lack a well-founded fear of

future persecution, it follows that their proof fails under the

higher   “more       likely    than    not”    standard      applicable       for

withholding of removal.

     Finally,    Evelyne      and   Janto   contend   that   they    should    be

eligible for relief under the Convention Against Torture.                   See 8

C.F.R.   §   1208.16(c).        This    relief,   however,      is    yet     more

difficult to obtain, because it requires (1) a “more likely than

not” probability (2) of torture, rather than persecution (3) by,

or with the acquiescence of, government officials.                   See id.; 8

C.F.R.   §   1208.18(a).        Because     Evelyne   and    Janto    have    not

satisfied    these    heightened    requirements,     we    affirm   the     BIA’s

denial of relief under the Convention Against Torture.

     For the reasons given, we affirm the BIA’s ruling denying

Evelyne and Janto’s applications for asylum and other relief

from its removal order and deny their petition for review.



                                                PETITION FOR REVIEW DENIED




                                       13